[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              JANUARY 4, 2008
                               No. 06-16605                  THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                      D. C. Docket No. 06-20101-CR-AJ

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                     versus

GREGORY FIELDS,
a.k.a. Black,

                                                       Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (January 4, 2008)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Gregory Fields appeals his convictions for conspiracy to possess with intent
to distribute cocaine base, see 21 U.S.C. § 846, and possession with intent to

distribute cocaine base, see id. § 841(a)(1). Fields argues that the evidence

presented at trial was insufficient to support his convictions. We affirm.

                                I. BACKGROUND

      Fields and co-defendant, John Denson, were indicted by a grand jury for

conspiring to possess with the intent to distribute cocaine base, possession with the

intent to distribute 5 grams or more of cocaine base on September 19, 2005, and

possession with the intent to distribute 50 grams or more of cocaine base on

September 22, 2005. After Denson requested new counsel near the trial date, the

charges against Denson were severed. Denson later pleaded guilty.

      At the trial of Fields, law enforcement agents testified that on September 19

and 22, 2005, they used a confidential informant to investigate the transportation of

narcotics. Each day the law enforcement officers searched the confidential

informant to ensure that he was free of money or illegal substances, equipped him

with an audio/visual recording device and transmitter, and sent him out to attempt

to purchase narcotics. The government presented the video recordings obtained by

the confidential informant for both days.

      The video from September 19, 2005, showed the confidential informant

meet a man identified by a government witness as John Denson. The confidential



                                            2
informant and Denson had a conversation during which Denson stated, “I can get it

for you soft . . . and they can cook it for you.” The confidential informant then

followed Denson to a place where they encountered Fields. Denson and the

confidential informant then entered a convenient store, where the confidential

informant purchased a shirt and placed it on over the recording device. The

remainder of the video was obstructed by the shirt. The government presented

testimony from law enforcement officers that the confidential informant returned to

the officers and presented them with cocaine base.

      The video from September 22, 2005, showed the confidential informant

approach Denson in front of the same store where he had purchased the shirt three

days earlier. The confidential informant and Denson entered the store and had

unspecified discussions. The confidential informant then left the store, returned to

the law enforcement agents, and received money to purchase cocaine. The

confidential informant returned to Denson and then reentered the store alone.

After Denson returned to the store, the video showed the confidential informant

exit the store and follow Fields to an adjacent apartment building. The confidential

informant and Fields entered the apartment building and remained inside an

apartment for approximately one hour. The video showed Denson enter the

apartment on two occasions. The video showed Fields take a plastic bag with



                                          3
white substance from his pocket and place it on a kitchen table. The confidential

informant asked “how much” and handed $40 to Fields. Fields poured the white

substance out of the bag into a glass, added other substances, and poured the white

substance onto newspaper. After about an hour, Fields told the confidential

informant, “She’s ready man.” Fields placed the white substance into a plastic bag

and handed it to the confidential informant. The confidential informant exited the

building, returned to the law enforcement officers, and presented them with a

plastic bag containing over 60 grams of cocaine base.

      The jury convicted Fields of all three charges. The district court upheld the

charges of conspiracy and possession with intent to distribute cocaine on

September 22, 2005, but the district court concluded that the evidence was

insufficient to support the charge of possession with intent to distribute on

September 19, 2005, and entered a judgment of acquittal for that charge.

                          II. STANDARD OF REVIEW

      We review the sufficiency of the evidence de novo. United States v. Garcia,

405 F.3d 1260, 1269 (11th Cir. 2005). We must determine whether “a reasonable

fact-finder could conclude that the evidence established the defendant’s guilt

beyond a reasonable doubt.” United States v. Pistone, 177 F.3d 957, 958 (11th Cir.

1999). We view the evidence “in the light most favorable to the government” and



                                           4
draw all reasonable inferences and credibility choices in favor of the government.

United States v. LeCroy, 441 F.3d 914, 924 (11th Cir. 2006).

                                 III. DISCUSSION

      Fields argues that the evidence was insufficient to support his convictions.

To support a conviction for conspiracy to distribute cocaine base, the government

must establish (1) an illegal agreement existed to possess with the intent to

distribute cocaine, (2) the defendant knew of the agreement; and (3) the defendant

knowingly and voluntarily joined in, or participated, in the agreement. See United

States v. Charles, 313 F.3d 1278, 1284 (11th Cir. 2002). “[A] defendant can be

convicted even if his or her participation in the scheme is ‘slight’ by comparison to

the actions of other co-conspirators.” United States v. Tolor, 144 F.3d 1423, 1428

(11th Cir. 1998). Mere presence at the scene of a crime will not support a

conviction for conspiracy to distribute. United States v. Villegas, 911 F.2d 623,

627–28 (11th Cir. 1990). To convict a defendant of possession with intent to

distribute cocaine, the government must establish “(1) knowledge, (2) possession,

and (3) intent to distribute.” See United States v. Gamboa, 166 F.3d 1327, 1331

(11th Cir. 1999).

      The government presented evidence sufficient to support Field’s convictions

for conspiracy to distribute and possession with intent to distribute cocaine base.



                                          5
Based on the sequence of events shown in the videos and the testimony of the law

enforcement officers that the confidential informant returned from his encounter

with Fields and Denson on September 22, 2005, with over 50 grams of cocaine

base, a reasonable jury could have found that Fields possessed and conspired with

Denson to distribute cocaine base.

                                 IV. CONCLUSION

      Fields’s convictions are

      AFFIRMED.




                                         6